                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

TIMOTHY KELLY, ET AL.,                               )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )       Civil No. 3:17-cv-01597
                                                     )       Judge Trauger
MARK COLLINS, ET AL.,                                )
                                                     )
       Defendants.                                   )

                                            ORDER

       On February 12, 2019, the magistrate judge issued a Report and Recommendation

(DE #30), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the Motion to Dismiss filed by

defendant Shawn Phillips (Docket No. 20) is hereby GRANTED, and all claims against this

defendant are DISMISSED with prejudice.

       This case remains on referral to the magistrate judge for further handling.

       It is so ORDERED.

       Enter this 5th day of March 2019.




                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge
